EXHIBIT 10.24

 

Performance-Based Restricted Stock Unit Award

(Stericycle, Inc. [2011][2014] Incentive Stock Plan)

 

 

Participant:_____________________________

 

Award Grant Date (“Grant Date”):  [date]

 

Number of shares subject to this Award:_____________________________

 

Performance Period:[date] through [date]

 

Performance Year:Each calendar year during the Performance Period

 

 

THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (this “Award Agreement”),
dated as of the Grant Date specified above, by and between Stericycle, Inc. (the
“Company”) and the Participant, is entered into pursuant to the Stericycle, Inc.
[2011][2014] Incentive Stock Plan (as the same may be amended, restated,
supplemented and otherwise modified from time to time, the “Plan”).  This Award
Agreement is subject to the terms and conditions of the Plan.  

 

1.Defined Terms.  All capitalized terms not otherwise defined in the text of
this Award Agreement have the meanings attributed to them in the Plan.  For
purposes of this Award Agreement, the Participant’s “Termination Date” shall
occur when his or her employment with the Company and the Subsidiaries
terminates for any reason.  

2.Grant of Performance Restricted Stock Units.  Subject to the terms and
conditions of the Plan and this Award Agreement, the Company hereby grants to
the Participant an Award of Restricted Stock Units under the Plan (“Performance
Stock Units”) which Award shall constitute an RSU Award for purposes of the
Plan.  The Performance Stock Units shall vest based on (a) the Participant’s
continued employment with the Company and its Subsidiaries and (b) satisfaction
of Performance Targets, as described in Section 3.  Each Performance Stock Unit
constitutes an unfunded and unsecured promise of the Company to deliver (or
cause to be delivered) to the Participant a share of the Company’s common stock,
par value $.01 per share (“Common Stock”), or its cash equivalent, subject to
the terms and conditions of the Plan and this Award Agreement, and is not an
actual share of Common Stock.  Prior to settlement, as described in Section 4,
Performance Stock Units are only bookkeeping entries, either on the Company’s
own records or on those of E*Trade (or any other record keeper that the Company
may use in connection with the administration of the Plan), and the Participant
shall not have any rights as a stockholder of the Company in respect of his or
her Performance Stock Units.  

3.Vesting of Performance Stock Units.

 

(a)

Performance Targets.  For each Performance Year during the Performance Period,
the Committee shall establish performance targets based on a Performance Goal
(“Performance Targets”) that shall apply to such Performance Year.  The

 

 

--------------------------------------------------------------------------------

 

 

Performance Targets shall be established within the first 90 days of the
Performance Year and at a time when the outcome as to the Performance Targets is
substantially uncertain.  The Performance Targets for the [year] Performance
Year are set forth in Appendix A (which is incorporated into and forms a part of
this Award Agreement).  The Performance Targets for Performance Years after
[year] shall be established by the Committee in accordance with this paragraph
(a) and shall be added to (or as a Supplement to) Appendix A for such
Performance Year in such form as the Committee determines.

 

(b)

General Vesting Rules.  A maximum of one-third of the Performance Stock Units
may become earned and vested on each of the first, second and third anniversary
of the Grant Date (each a “Vesting Date” for the Performance Year ending
immediately prior to the applicable anniversary of the Grant Date) provided that
the Participant’s Termination Date has not occurred as of the applicable Vesting
Date.  Subject to the terms and conditions of this Agreement, the actual number
of Performance Stock Units that become earned and vested as of a Vesting Date
(“Vested Performance Stock Units”) shall be determined in accordance with
Appendix A based on satisfaction of the Performance Targets for the Performance
Year.  All Performance Stock Units that become Vested Performance Stock Units on
a Vesting Date shall be distributed to the Participant in accordance with
Section 4.  Except as otherwise provided by the Committee or this Award
Agreement, if the Participant’s Termination Date occurs for any reason prior to
the Vesting Date for a Performance Year, then, as of the Participant’s
Termination Date, all then unvested Performance Stock Units shall be cancelled
and shall be forfeited, none of unvested Performance Stock Units shall become
Vested Performance Stock Units and the Participant shall have no rights under or
with respect any of the unvested Performance Stock Units.  

 

(c)

Special Rules for Death.  Notwithstanding the provisions of paragraph 3(b), if
the Participant’s Termination Date occurs prior to a Vesting Date on account of
the Participant’s death, then all of the then outstanding unvested Performance
Stock Units shall become Vested Performance Stock Units, without regard to
satisfaction of the Performance Targets, and the date of the Participant’s death
shall be the “Vesting Date” for such Performance Stock Units for purposes of
Section 4.

 

(d)

Change in Control. This Award shall vest upon a Change in Control prior to the
Vesting Date as provided in Article 7 of the Plan provided that the
Participant’s Termination Date has not occurred as of the date of the Change in
Control.

 

(e)

Employee Covenant Agreement.  This Award is subject to forfeiture and automatic
cancellation as provided in the Employee Covenant Agreement referred to in
Section 6. In addition, the Participant may be required to repay the Company any
cash paid in settlement of the Award, and the net proceeds from the sale of any
stock issued in settlement of the Award, as also provided in the Employee
Covenant Agreement.

 

--------------------------------------------------------------------------------

 

4.Settlement of Vested Performance Stock Units. The Participant shall be
entitled to payment (whether in shares of Common Stock or the cash equivalent
thereof) only with respect to Vested Performance Stock Units.  The settlement of
the Vested Performance Stock Units shall occur within 45 days following the
Vesting Date applicable to such Vested Performance Units.  Settlement of the
Vested Performance Stock Units shall be made, in the sole discretion of the
Committee, in (a) the form of shares of Common Stock (with one share of Common
Stock distributed for each Vested Performance Stock Unit and cash equal in value
to any fractional Vested Performance Stock Unit) registered in the name of the
Participant, (b) a lump sum cash payment equal to the Fair Market Value
(determined as of the Vesting Date) of the number of shares of Common Stock
determined under paragraph (a), or (c) a combination of the payment forms
described in paragraphs (a) and (b).

5.Withholding. The delivery of shares of the Common Stock or the payment of cash
in settlement of the Award pursuant to Section 4 shall be conditioned upon the
satisfaction of any applicable withholding tax obligation. If and to the extent
that this Award is settled in shares of the Common Stock, the Company may
withhold from the number of shares otherwise deliverable to the Participant a
number of shares having a Fair Market Value equal to the Company’s withholding
liability in respect of the delivery of those shares.  If and to the extent that
this Award is settled in cash, the Company may withhold from the cash payment an
amount equal to its withholding liability in respect of the payment.  The
Company may take any other action that the Plan Administrator considers
necessary or advisable (for example, as permissible, withholding amounts from
any compensation or other amounts payable by the Company to the Participant) to
enable the Company to satisfy its withholding tax obligation in respect of the
vesting and settlement of the Award.

6.Employee Covenant Agreement. This Agreement and the Award of Performance Stock
Units to the Participant are subject to the Participant’s acceptance of and
agreement to be bound by the Employee Covenant Agreement which has been provided
or made available to the Participant with this Agreement. The Company would not
have granted the Award to the Participant without the Participant’s acceptance
of and agreement to be bound by the Employee Covenant Agreement.  

7.Transferability. This Award may not be transferred, assigned or pledged
(whether by operation of law or otherwise), except as provided by will or the
applicable laws of intestacy. The Award shall not be subject to execution,
attachment or similar process.

8.Interpretation. This Award is subject to the terms of the Plan, as the Plan
may be amended (but except as required by applicable law, no amendment of the
Plan after the Grant Date shall adversely affect the Participant’s rights in
respect of the Award without the Participant’s consent).  If there is a conflict
or inconsistency between this Award and the Plan, the terms of the Plan shall
control. The Plan Administrator’s interpretation of this Award and the Plan
shall be final and binding.

9.No Employment Rights. Nothing in this Award shall be considered to confer on
the Participant any right to continue in the employ of the Company or a
Subsidiary or to limit the right of the Company or a Subsidiary to terminate the
Participant’s employment.

 

--------------------------------------------------------------------------------

 

10.No Stockholder Rights. The Participant shall not have any rights as a
stockholder of the Company in respect of any of Performance Stock Units unless
and until this Award vests and is settled in shares of the Company’s common
stock.

11.Governing Law. This Award shall be governed in accordance with the laws of
the State of Illinois.

12.Binding Effect. This Award shall be binding on the Company and the
Participant and on the Participant’s heirs, legatees and legal representatives.

13.Effective Date. This Award shall not become effective until the Participant’s
acceptance of this Award and agreement to be bound by the Employee Covenant
Agreement. Upon such acceptance and agreement, this Award shall become
effective, retroactive to the Grant Date, without the necessity of further
action by either the Company or the Participant.  If, within 90 days of the
Grant Date, this Award is not accepted and/or if the Employee Covenant Agreement
is not signed and returned to the Company, the Award shall be forfeited and
cancelled and the Participant shall have no further rights under or with respect
thereto.

14.Code Section 409A.  It is intended that any amounts payable under this Award
Agreement shall either be exempt from or comply with Section 409A of the Code
and all regulations, guidance and other interpretive authority issued thereunder
(“Code Section 409A”) so as not to subject the Participant to payment of any
additional tax, penalty or interest imposed under Code Section 409A and any
ambiguities herein shall be interpreted to so comply.  Neither the Company nor
any of the Subsidiaries, however, makes any representation regarding the tax
consequences of this Award.  Notwithstanding any other provision of this Award
Agreement to the contrary, if any payment or benefit hereunder is subject to
Code Section 409A, and if such payment or benefit is to be paid or provided on
account of the Participant’s Termination Date (or other separation from service
or termination of employment):

 

(a)

and if the Participant is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the first day of the seventh month following the
Participant’s separation from service or termination of employment, such payment
or benefit shall be delayed until the first day of the seventh month following
the Participant’s separation from service; and

 

(b)

the determination as to whether the Participant has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of Code Section 409A and the guidance issued thereunder without
application of any alternative levels of reductions of bona fide services
permitted thereunder.

 